Case 19-24371-TPA          Doc 71 Filed 02/18/21 Entered 02/18/21 11:52:14 Desc Main
                                 Document      Page 1 of 2               FILED
                                                                         2/18/21 10:25 am
                       IN THE UNITED STATES BANKRUPTCY COURT             CLERK
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA           U.S. BANKRUPTCY
IN RE:                                                                   COURT - WDPA
AUDELIA A. STOUTMIRE                                  :   Case No. 19-24371TPA
                                                      :
                Debtors                               :   Chapter 13
                                                      :   Related to Claim 24



                                                 ORDER

              On January 25, 2021 a Notice of Postpetition Mortgage Fees, Expenses, and
Charges, Official Form 410S2, was filed in this case by Deutsche Bank National Trust, regarding
Claim No. 24 (“Notice”). The Court has determined that the Notice does not have sufficient supporting
material to meet the minimum standards of Fed.R.Bankr.P. 3002.1(d) and therefore it must be
supplemented, or it will be dismissed.

                 In order to meet the minimum standard expected of a Notice pursuant to Rule 3002.1(d),
and to protect debtors from potential overreaching or unreasonable claims for attorney fees and other
expenses [see generally, Elmer and Teresa Reitz, Case No. 17-10696-TPA, January 3, 2018 Order to
Show Cause (Doc. No. 40) and January 30, 2018 Order (Doc. No. 45.)], the Court has determined that a
Party filing such a Notice must make every reasonable effort to include all of the following with the Notice:


                (a)      A computation of the mortgage fees, expenses, and charges.
                (b)      A complete and accurate loan payment history.
                (c)      Where attorney, or other professional fees are sought, a description of the services
                         that were provided and the fees charged for those services in a form consistent with
                         W Pa LBR 2016-1.
                (d)      For all other expenses, a payment receipt or other similar documentation
                         supporting the expenditure.
                (e)      After exercising the appropriate due diligence in complying with the foregoing, in
                         the event any of the foregoing cannot be produced, an identification of the reasons
                         for non-production, along with a detailed statement explaining the efforts made in
                         attempting to do so.
                (f)      A Declaration affirming the veracity and accuracy of the foregoing.


                AND NOW, this 18th day of February, 2021, in light of the above considerations, a review
of the Notice filed in this case indicates deficiencies in one or more respects, therefore, it is hereby
ORDERED, ADJUDGED and DECREED that: (1) on or before March 11, 2021 , Deutsche Bank
National Trust Company shall supplement them to comply with the above requirements or it will be
DISMISSED without further notice or hearing; and, (2) the 21-day period provided in W.PA.LBR 3002-
2(b) for the Debtor(s) to respond is STAYED but will commence to run on the filing of the supplement.


                                                          _____________________________
                                                          Thomas P. Agresti, Judge
                                                          United States Bankruptcy Court
c:    Ronda Winnecour, Esq., Trustee
Case 19-24371-TPA       Doc 71   Filed 02/18/21 Entered 02/18/21 11:52:14   Desc Main
                                 Document     Page 2 of 2


     Counsel for the Debtor
     Debtors
     Brian Nicholas, Esq.
